DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving; means for performing; means for determining; means for transmitting and means for increasing or decreasing in claims 25-27, 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-12, 13, 18, 22-24, 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al US 11,108,452 in view of Yliaho et al US 20160295323.
As to claims 1, 13, 25, 30, Bengtsson teaches an apparatus for wireless communications (see fig. 2, 101), comprising: a processor (see fig. 2, 1011, col. 12, line 61- col.13, line 20; The BS 101 further includes a memory 1015, e.g., a non-volatile memory. The memory may store program code that can be executed by the processor 1011. Executing the program code may cause the processor 1011 to perform techniques with respect to communicating one or more UL and/or DL reference signals, beam sweeps, and scheduling wide-angle time-frequency resources and narrow-angle time-frequency resources as disclosed herein. Thus, the processor 1011 and the memory 1015 form a control circuit); memory coupled with the processor, the processor and memory configured to: receive, from a user equipment (UE) (see fig. 2, 1015, col. 12, line 61- col.13, line 20; The BS 101 further includes a memory 1015, e.g., a non-volatile memory. The memory may store program code that can be executed by the processor 1011), and perform a beamforming communication with the UE based at least in part on a beamforming parameter for beamforming communications with the UE (see col 13, lines 46-64; Here, the beam may generally be implemented by certain values of the antenna weights of the antennas 1014, 1024/antenna ports of the respective antenna patch 1013, 1023. Sometimes, the antenna weights are also referred to as steering vectors or precoding parameters. Accordingly, different beams 311, 321 may be addressed by using different amplitude and phase configurations for the various antennas 1014, 1024/antenna ports of the respective antenna patches 1013, 1023, i.e., different values for the antenna weights). Bengtsson fails to teach an indication of foldable state capability information of the UE, the foldable state capability information corresponding to a state of the one or more foldable units of the UE; and performing beamforming base at least in part on the foldable state capability information. Yliaho teaches an indication of foldable state capability information of the UE, the foldable state capability information corresponding to a state of the one or more foldable units of the UE (see fig. 5A, 5B, 501, 511a, 511b, paragraphs 0065- 0067; The recognition of the folding state of the device 501 may be performed as continuous monitoring, wherein the beamforming parameters may be changed when a change of the folding state is detected. The beamforming parameters may be selected according to an assumed use case of the device 501, which may be determined, for example, on the basis of the recognized folding state of the device); and performing beamforming base at least in part on the foldable state capability information (see Fig. 5A, 5B, 503, paragraphs 0069-0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Yliaho into the system of Bengtsson in order to provide a device with adjustable audio beamforming.
As to claims 6, 18, the combination of Bengtsson and Yliaho teaches wherein the processor and memory are further configured to: determine a beamwidth of a beam for use at the UE in beamforming communications with the UE; and transmit an indication of the beamwidth of the beam to the UE (see Bengtsson fig. 7, 352, col. 19, lines 2-9; While in FIG. 7 a scenario is illustrated in which the UE 102 employs a comparably narrow transmit beam 321, it would be generally possible that the width 352 of the transmit beam 321 used for the wide-angle UL reference signal transmission 380 is larger than the width 352 of the transmit beams 311-313 of the beam-swept narrow-angle UL reference signal transmission 302).
As to claims 10, 22, the combination of Bengtsson and Yliaho teaches wherein the processor and memory are further configured to: determine a transmit power for at least one beam for beamforming communications with the UE (see Bengtsson col. 7, lines 8-32).
As to claims 11, 23, the combination of Bengtsson and Yliaho teaches wherein the processor and memory are further configured to: determine respective transmit powers for each of a set of beams for beamforming communications with the UE (see Bengtsson fig. 2, 311, 321; selected beams, col. 7, lines 8-32; col. 14, 7-20; 37-47).
As to claims 12, 24, the combination of Bengtsson and Yliaho teaches the processor and memory configured to perform the beamforming communication with the UE further comprises the processor and memory configured to: transmit the beamforming communication via the at least one beam in accordance with the transmit power (see Bengtsson fig. 2, 311, 321; selected beams, col. 7, lines 8-32; col. 14, 7-20; 37-47).
Allowable Subject Matter
3.	Claims 2-5, 7- 9, 14-17, 19-21, 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 14, 26, the applied reference fails to teach wherein the processor and memory are further configured to: determine a periodicity for a set of reference signals of a beam training process for the UE; and transmit an indication of the periodicity for the set of reference signals of the beam training process to the UE.
As to claims 5, 17, 29, the applied reference fails to teach wherein the processor and memory are further configured to: determine a set of beam indices or a number of beams for use at the UE in beamforming communications with the UE, wherein the number of beams is determined based at least in part on a hierarchy of the number of beams; and transmit an indication of the set of beam indices or the number of beams to the UE.
As to claims 7, 19, the applied reference fails to teach wherein the processor and memory are further configured to: determine a set of beam indices or a number of beams for use at the base station in beamforming communications with the UE, wherein the beamforming communication is performed based at least in part on the set of beam indices or the number of beams, wherein the number of beams is determined based at least in part on a hierarchy of the number of beams; and adjust a codebook associated with the number of beams, the beam indices, or the hierarchy of the number of beams, or a combination thereof.
As to claims 8, 20, the applied reference fails to teach wherein the processor and memory are further configured to: determine a beamwidth of a beam for use at the base station in beamforming communications with the UE, wherein the beamforming communication is performed based at least in part on the beamwidth; and adjust a codebook associated with the beamforming of the beam.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649